UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1221


GILBERTO MIGUEL GONZALEZ-HERRERA,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 17, 2014                Decided:    October 23, 2014


Before DUNCAN    and   WYNN,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


John T. Riely, Rockville, Maryland, for Petitioner. Stuart F.
Delery, Assistant Attorney General, Mary Jane Candaux, Assistant
Director, Robbin K. Blaya, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gilberto Miguel Gonzalez-Herrera, a native and citizen

of Mexico, petitions for review of an order of the Board of

Immigration      Appeals       dismissing         his   appeal   of   the    Immigration

Judge’s     decision      denying      Gonzalez-Herrera’s             application       for

cancellation      of     removal.        We       have    thoroughly      reviewed      the

administrative        record     and   Gonzalez-Herrera’s             contentions       and

conclude that we lack jurisdiction over the petition for review.

See 8 U.S.C. § 1252(a)(2)(B)(i), (a)(2)(D) (2012); Sorcia v.

Holder, 643 F.3d 117, 124-25 (4th Cir. 2011); Okpa v. INS, 266

F.3d    313,    317     (4th    Cir.   2001).            We   therefore     dismiss     the

petition for review.           We dispense with oral argument because the

facts   and     legal    contentions      are       adequately     presented       in   the

materials      before    this    court    and       argument     would      not   aid   the

decisional process.

                                                                  PETITION DISMISSED




                                              2